 HOUSTON CHAPTER, ASSOCIATED GENERAL CONTRACTORS 409Houston Chapter,Associated General Contractors of America,Inc.andConstruction and General Laborers Union, LocalNo. 18,InternationalHod Carriers,Building and CommonLaborers Union,AFL-CIOConstruction Employers'Association of TexasandConstruc-tion and General Laborers Union,Local No. 18,InternationalHod Carriers,Building and Common Laborers Union, AFL-CIO.Cases Nos. 23-CA-1347 and 23-CA-1398.June 28, 1963DECISION AND ORDEROn June 29, 1962, Trial Examiner C. W. Whittemore issued hisIntermediate Report in the above-entitled proceeding, finding that theRespondents had engaged in certain unfair labor practices and recom-mending that they cease and desist therefrom and take affirmative ac-tion, as set forth in the attached Intermediate Report.Thereafter, theRespondents filed exceptions to the Intermediate Report and a briefin support thereof.The Board has reviewed the rulings made by the Trial Examinerat the hearing and finds that no prejudicial error was committed. Therulings are hereby affirmed.The Board has considered the Inter-mediate Report, the exceptions and brief, and the entire record in thiscase,' and hereby adopts the findings, conclusions, and recommenda-tions of the Trial Examiner with certain additions indicated herein.As found in the Intermediate Report, the Union has been the bar-gaining representative for all the Respondents' employees in an ap-propriate multiemployer unit since sometime in 1955.On Septem-ber 27, 1961, the parties began a series of meetings for the purpose ofnegotiating a new contract to succeed the contract then in existence,due to expire on October 31, 1961. The Union submitted a proposedcontract which contained provisions for a nondiscriminatory hiringhall : the Union was to be the sole source of employees for the Respond-ents, and was to select and refer applicants for employment on thebasis of certain admittedly proper factors (such as length of service inthe industry), "without discrimination . . . by reason of membershipor non-membership in the Union." The proposed agreement also pro-vided that an Appellate Tribunal, comprised of an equal number ofemployer and union representatives, would be set up to decide anygrievances arising from the operation of the hiring hall.No negotiations took place at the first meeting, as Respondents'representatives requested time to study the proposals.At the secondmeeting between the parties, on October 5, the Respondents notifiedthe Union that their attorney had advised them that the hiring-hall'The Respondents'request for oral argument is denied as the record,including the brief,in ouropinion adequatelysetsforththe issues and the positions of the parties.143 NLRB No. 43. 410DECISIONS OF NATIONAL LABOR RELATIONS BOARDprovision was illegal under the Texas right-to-work law.At all sub-sequent meetings,2 the Respondents refused to negotiate on the hiring-hall proposals, maintaining their claim of illegality.Accordingly, onNovember 1, the Union struck.On November 17, the strike was en-joined by a Texas district court, on the ground that under Texas lawthe Union could not strike for the purpose of obtaining an agreementfor a hiring hall.On the same day, the Union notified the Respond-ents that it considered the court's decision wrong and that it wouldappeal the decision, but requested further bargaining on the otherprovisions of the proposed contract.A few days later, the partiessigned a contract covering all issues except the hiring hall, and alsoexecuted a stipulation indicating that that issue was not being aban-doned.Thereafter, the Union withdrew its appeal from the Texasdistrict court's decision.The Respondent's contentions, which will be discussedseriatim,arethat: (1) the proposed hiring hall is not a mandatory subject forcollective bargaining; (2) the hiring hall is a form of union securityprohibited by the State of Texas and is, therefore, not authorized un-der Section 14(b) of the Act; and (3) the principal issues have beenrendered moot by the execution of the current contract and stipula-tion between the parties.We find no merit in any of the abovecontentions.1.No question exists today as to the legality of a nondiscriminatoryhiring hall. In its landmark decision in this area 3 the Supreme Courtoverruled the Board's decision inMountain Pacific.'which had heldthat a hiring-hall agreement, despite the absence of any evidence ofdiscrimination, was nevertheless illegal unless it contained certainprovisions set forth in the Board'sMountain Pacificdecision.TheCourt stated that discrimination should not be inferred from the faceof the instrument particularly where, as in the case before the Court,the instrument specifically provided that there wouldbe no discrimina-tion based on union membership. It cited the Board's recognition inMountain Pacificthat hiring halls came into being "to eliminatewasteful, time-consuming, and repetitive scouting for jobs by indi-vidual workmen and haphazard uneconomical searches by employers,"and that in some circumstances hiring halls were lawful.Moving then, from the legality of the nondiscriminatory hiring hallto the issue of its status as a mandatory subject of bargaining, we note,as pointed out by the Trial Examiner, that the case nearest the pointat issue isPacific American Shipowners Association.'There, in 1950,2Meetings were held on October 11, 25,30, 31,and November 1.8 Local857,International Brotherhood of Teamsters,etc. (Los Angeles-SeattleMotorExpress)v.N.L.R.B.,365 U.S. 667.Mountain Pacific Chapter of AssociatedGeneral Contractors, Inc., et at.,119 NLRB 883.6National Union of MarineCooksand Stewards(PacificAmerican ShipownersAssocia-tion),90 NLRB 1099. HOUSTON CHAPTER, ASSOCIATED GENERAL CONTRACTORS 411the Board dismissed an 8(b) (3) charge against a majority unionwhich insisted on, and struck for, a nondiscriminatory hiring-hallclause in its contract.Subsumed in that decision, in our view, wasthe proposition that the union had the right, and the employer hadthe correlative obligation, to bargain about a nondiscriminatory hiringhall.We cannot agree with our dissenting colleagues that the import ofthat decision goes only to the legality, as opposed to the illegality,of a hiring-hall demand, and does not reach the question of whetherthe hiring hall was a mandatory or permissive subject of bargaining.The Board was well aware at that time of the distinction betweenmandatory and nonmandatory subjects of bargaining 6 and wouldhave been acting at cross purposes in allowing the union to strike fora demand upon which it could not lawfully insist.As the dissentingmembers themselves point out in their introduction, the label "man-datory subject" means that the union is entitled to conduct a striketo gain its end.In its brief the Respondents, while recognizing the correctness ofthePacific Americanacase at the time it was decided, contend that theAct was subsequently amended by Section 8(f) so that unions areno longer "permitted to strike construction employers to enforce theirdemands for exclusive referral arrangements."However, the purposeof Section 8(f), as appears from its legislative history, was to savecertain otherwise unlawful agreements in the construction industry.Specifically, Section 8(f) would permit an agreement such as thathere involved to be madebeforethe union's majority was established.As the Trial Examiner correctly observed, such an agreement witha union which was certified by the Board or, as was the case herein,was the exclusive bargaining agent under Section 9 of the Act, wasnot itself unlawful to begin with, and did not need to be saved bythe application of Section 8(f).We, therefore, find no merit in thiscontention.To be considered a mandatory subject of bargaining, a demand mustfall with the meaning of "wages, hours, and other terms and condi-tions of employment" as set out in Section 8 (d) of the Act. In thisregard, Respondents would have us determine that the collective-bargaining process does not cover theobtainingof employment, butis instead limited only to those conditions which arise after an actualemployment relationship has been established.That Respondents' argument is lacking in merit is quickly illus-trated by reference to theBorg-Warnercase,' in which the SupremeCourt in 1958 set out certain tests to aid in determining whether asubject of bargaining is mandatory.The first test is whether theSeeWeyerhaeuser Timber Company,87 NLRB 672.7N.L.R.B.v.WoosterDivisionof Borg-Warner Corp.,356 U.S. 342. 412DECISIONSOF NATIONALLABOR RELATIONS BOARDsubject matter has settled any term or condition of employment. Itcan scarcely be denied, since "employment" connotes the initial actof employing as well as the consequent state of being employed, thatthe hiring hall relates to the conditions of employment.The secondtest is whether the subject sought to be bargained about has regulatedthe relations between the employer and his employees.Certainly,the matter of what standards are to be applied in determining pri-orities for employment must of necessity regulate relations betweenthe employer and the employees. In this regard, we do not deem theSupreme Court to have limited its definition of "employees" to thoseindividuals already working for the employer."Rather, the Courtcontemplated prospective employees as also within the definition 9Moreover, we find it highly significant that we are dealing with amultiemployer situation in the building and construction industry,an industry characterized by intermittent employment which hasreceived special statutory consideration. In this industry, employeeswho have been laid off by one employer are customarily desirous ofemployment with others in the industry, and are still employees withinthe meaning of the Act as they seek employment with such otheremployers.Their obtaining of further like employment will neces-sarily be regulated by the operation of the hiring hall.Thus, thoseemployees who are working in the industry and who have a deepconcern not only about the length of their present jobs, but also aboutthe opportunities for continued employment elsewhere when they arelaid off, are clearly and directly affected by the job priority standardsestablished by the hiring hall.108 SeePhelps Dodge Corp v. N.L R.B.,313 US. 177. Similarly, the Board has con-sistently stated that the definition of "employee" in Section 2(3) of the Act covers"applicants for employment" and "members of the working class generally"BriggsManufacturing Company,75NLRB 569;TexasNaturalGasolineCorporation,116NLRB 405.8In their analysis of thePhelps Dodgedecision, our dissenting colleagues seek to drawan unwarranted distinction between the phrases "hire or tenure of employment or anyterm or condition of employment" appearing in Section 8(a) (3), and "wages, hours, andother terms and conditions of employment" appearing in Section 8(d). They would inter-pret certain language of the Supreme Court in that case as rejecting a construction whichwould include matter relating to "hire" as within the scope of the "terms and conditionsof employment" that Section 8(d) makes mandatory subjects of bargainingWe do not read the language adverted to as implying any such thing. The Court's onlyconcern in that case was with a discriminatory refusal to hire job applicants, and so therewas no reason for the Court to look beyond Section 8(3) (now 8(a) (3)) with which itwas specifically dealing and imply that hiring was not a matter about which the partiesmust bargainWe note that Section 8(d) not only omits "hire," but also makes nospecificmention of "tenure of employment" as does 8(a) (3.Yet it could scarcely bedenied today that the concept of "tenure of employment" lies within the "terms and condi-tions of employment" of Section 8(d).An employer who must bargain with the repre-sentative of his employees before subcontracting out work done by employees in the unitis bargaining about their tenure of employment.Town & Country Manufacturing Com-pany, Inc,136 NLRB 1022, enfd. 316 F. 2d 846 (CA. 5). The same is true for bargain-ing which affects seniority and union security. In similar fashion the concept of "hire,"though not specifically set out within 8(d), is clearly a "term or condition of employment,"and makes bargaining mandatory with respect to the hiring of prospective employees1oWe did not mean to intimate, as the dissent implies, that the building and construc-tion industry should receive special consideration in this area.Rather, we have only HOUSTON CHAPTER, ASSOCIATED GENERAL CONTRACTORS 413Thus it is clear that the hiring hall meets the tests laid down inBorg-Warnerfor determining mandatory subjects of bargaining.Since thetests aresatisfied, the bargaining subject is one about whichthe employer is required to deal with the bargaining representative ofhis employees.In addition, we note thelanguageof theSupremeCourt in theTelegrapherscase 11that ". . . the trend of legislationaffecting rail-roads and railroad employees has been to broaden, not narrow thescope of subjects about which workersand railroadsmay or must ne-gotiate and bargain collectively."This language takes on added sig-nificance from the fact that the courts have held that the bargainingobligation under the National Labor Relations Act isbroaderin scopethan under the Railway Labor Act." Thus, the range of mandatorysubjects of bargaining under the National Labor Relations Act hasbeen found to include Christmas bonuses ; 13 retirement and pensionplans; 14 vacations; 15 an employees' stock purchase plan; 16 union se-curity, checkoff, seniority, and grievances; 17 and more recently theelimination of jobs through subcontracting," or because of techno-logical changes.19As the relationship between employers and em-ployees evolves, new areas may be found which affect "wages, hours,and other terms and conditions of employment," and thus the list ofmandatory subjects of bargaining quite properly is enlarged.In view of all the foregoing, we agree with the Trial Examiner thatthe hiring hall is a mandatory subject for collective bargaining.2.Respondents also contend that the hiring hall is a form of unionsecurity, and that the State of Texas, under the provisions of Section14 (b) of the Act '20 has the right to outlaw it.The concept of union security applicable under the Act emanatesfrom the first proviso to Section 8(a) (3) of the Act, which reads:sought to illustrate,by meansof the particularsituation presented in this case,the in-volvement of all the employees (thosewho are seekingemploymentas well as those whoare currently employed) with the hiring ball.11Order ofRailroad Telegraphers v Chicago& N.W.R RCo., 362 US. 330.12 See cases cited inFibreboard Paper Products Corporation,138 NLRB 550.10Niles-Bement-Pond Company,97 NLRB 165,enfd. 119 F2d 713 (CA. 2)14 Inland Steel Company,77 NLRB 1, 4,enfd.170 F. 2d 247(CA. 7), cert. denied336 U.S. 96015Phelps-Dodge Copper Production Corporation,101 NLRB 360.10Richfield Oil Corporation,110 NLRB356, enfd 231F. 2d 717 (C.A.D C.),cert.denied351 U.S 909.17N.L.R.Bv.ProofCompany,242 F. 2d 560(CA. 7), cert.denied, 355U.S 831;N.L R B. v. Reed &Prince Mfg.Co.,205 F 2d131 (C A1) ; N.L.R.B v AndrewJergensCo., 175 F. 2d 130 (C A. 9 ) ,centdenied 338 U S827;Bethlehem Steel Company,136NLRB1500;United StatesGypsum Company,94 NLRB 112.18Town & CountryMfg.Co., 136 NLRB1022,supra; Fibreboard Paper Products Corpo-ration,supra.10The Renton News Record,136 NLRB 129420 Section14(b) of the Act states: "Nothing inthis Actshall be construed as authoriz-ing the execution or application of agreementsrequiring membershipin a labor organiza-tion as a condition of employment in any State or Territory in which such execution orapplication is prohibited by State or Territorial law." 414DECISIONS OF NATIONALLABOR RELATIONS BOARD... nothing in this Act . . . shall preclude an employer frommaking an agreement with a labor organization ... to requireas a condition of employmentmembership therein on or after thethirtieth day following the beginning of such employment or theeffective date of such agreement . . . . [Emphasis supplied.]It is abundantly clear that a union-operated nondiscriminatory hir-ing hall does not, by definition, require membership in that union asa condition of referral, and thus of employment.Rather, the non-discriminatory hiring hall operates to serve both members and non-members of the Union, and also services employers.An employeeseeking a job referral to an employer having an appropriate contractneed not become a member of the union which is running the hiringhall, nor must he even tender "agency shop" payments to the union inlieu of membership. In sum, there are no union-oriented conditionsof employment which he is required to satisfy, which might arguablybe considered forms of union security.Furthermore, a review of bothBoard and court cases which have dealt with the issue warrants noinference that a nondiscriminatory hiring hall bears any of the charac-teristics of a union-security agreement.Accordingly, we agree with the Trial Examiner that the hiring hallsought in this case is not a form of union security. The demand hasnot, therefore, been subjected by Congress under Section 14(b) toregulation by the States.3.Respondents further maintain that the issues herein have beenrendered moot by the execution of the current contract and stipulationbetween the parties.As stated above, the Union's strike was enjoined on November 17,and on that day the Union notified the Respondents that it consideredthe court's decision to be wrong and that it would appeal the case.At the same time, the parties continued to bargain on the other pro-visions of the proposed contract.On November 29, the parties signeda contract covering all issues except the hiring hall.However, theystipulated in writing at the same time that the contract between themwas without prejudice to the right of either party to appeal the injunc-tion granted by the court. The stipulation further stated :Neither party will contend in said case that the dispute as to thehiring hall subject is moot since the same was withdrawn by theunion solely because it was compelled to do so by injunction of thecourt.Respondents contend that the stipulation should be construedstrictly as relating only to a direct appeal from the State court's order,and not to any proceeding before the Board.Respondents furtherargue that the presence in the executed contract of a clause reading inpart ".... and, except by mutual consent of the parties, no new or addi- HOUSTON CHAPTER, ASSOCIATED GENERAL CONTRACTORS 415tional issues shall be the subject of negotiations during the term of thisAgreement," leaves them with no duty to negotiate with the Union onthe hiring-hall demand.As to the first contention, Respondents would hold the Union to theliteral meaning of the word "appeal" as it appears in the stipulation.However, since the parties were dealing with a question that also lieswithin the scope of the Act, the Union cannot be said to have clearlywaived a determination by the Board. In fact, when the injunctionwas sought by the Respondents, the Union filed a plea to the jurisdic-tion of the State court, alleging that the matter was solely within thejurisdiction of the Board.The Respondents' second contention, in our opinion, would meanthat even if the State court injunction were reversed, the contractclause would relieve the Respondents of any duty to negotiate with theUnion on the hiring-hall demand.This was clearly not the intentionof the Union, and in any event, we are unable to find a meeting of theminds on this matter.Accordingly, we find no merit in the Respondents' contentions, andwe agree with the Trial Examiner that the issues herein have not beenrendered moot.In conclusion, as it has been found above that the nondiscrimina-tory hiring hall is a mandatory subject for collective bargaining, that,the State of Texas does not have the right under Section 14(b) of theAct to outlaw such a hiring hall, and that the issues herein have notbeen rendered moot, and as we agree with the Trial Examiner thatthe Respondents have consistently refused to discuss the Union'sproposal for a nondiscriminatory hiring hall, we hereby find that theRespondents have unlawfully refused to bargain collectively with theUnion within the meaning of Section 8(a) (5) and (1) of the Act.ORDERThe Board adopts as its Order the Recommended Order 21 of theTrial Examiner.MEMBERS RODGERS and LEEDOM, dissenting in part :We disagree with our colleagues to the extent that they find aunion's proposal for the establishment of a nondiscriminatory hiringhall is a mandatory subject of collective bargaining.At the outset, we point out that the question presented here is not oneof mere nomenclature.Rather, it is one of fundamental importancein the construction and administration of the Act.For the hiring hallis not peripheral to industrial relations. It goes right to the core of'1The first sentence below the signature line in the Appendix attached to the Inter-mediate Report is amended to read: "This notice must remain posted for 60 consecutivedays from the date of posting . . . . 416DECISIONS OF NATIONAL LABOR RELATIONS BOARDthe employer-employee relationship, it impinges on the employer'sprivilege of choosing his employees; it may even, in some cases, impedethe workingman's effort to procure work.And the label "mandatorysubject" has a potent significance: it means here that the Union wasentitled to insist upon the establishment of a hiring hall to the point ofa bargaining impasse; it means further that the Union was entitledto conduct a strike to gain this end.In reaching their conclusion our colleagues, in substance, find that:(1) the hiring-hall proposal meets the Supreme Court's test laid downinBorg-Warneras a subject matter of mandatory bargaining; (2) thePacific Americancase, 90 NLRB 1099, where the Board dismissed an8 (b) (3) allegation against a majority union which struck for a non-discriminatory hiring-hall clause, subsumes the proposition that theunion had the right, and the employer had the duty, to bargain aboutthe hiring-hall clause; (3) the instant case involves the building andconstruction industry, an industry characterized by intermittent em-ployment, which has received special statutory consideration, and thatitwould be desirable to require bargaining as to a nondiscriminatoryhiring-hall proposal in such an industry; and (4) the decisional trendhas been to broaden the range of mandatory subjects of bargaining.Our colleagues properly point out that a demand is not a mandatorysubject of bargaining unless it falls within the meaning of "wages,hours, and other terms and conditions of employment," as set forth inSection 8(d) of the Act; and, further, that the Supreme Court hasdetermined that a subject matter is not a mandatory subject of bar-gaining unless it settles a term or condition of employment and regu-lates the relations between the employer and his employees.However,our disagreement with them is over the application of the SupremeCourt test.We cannot accept their argument that hiring relates toconditions of employment because "employment" connotes the initialact of employing as well as the consequent state of being employed.If the initialobtainingof employment is within the scope of obligatorycollective bargaining then it must follow that, in addition to a hiring-hall provision, an employer must bargain with the exclusive bargain-ing representative as to such major matters as the size of its laborforce and the extent and timing of any expansion thereof, or as tosuch details as per diem allowances for job applicants summoned forinterview or observation, prior to their acceptance as employees-aconclusion which our colleagues would apparently not embrace andwhich we could not accept. The Board, with the approval of the U.S.`Court of Appeals for the District of Columbia has heretofore indicatedthat,22 in determining whether a union proposal that the employer postreLocal 16k,etc.,Painters,Decorators and Paperhangers of America,AFL-CIO (A. D.Cheatham Company),126 NLILB 997, enfd 293 F. 2d 133(C.A.D.C ),cert. denied 368U.S. 824(1961). HOUSTON CHAPTER, ASSOCIATED GENERAL CONTRACTORS 417a performance bond as a condition to an agreement is a mandatorysubject of collective bargaining, it is proper to draw the line at thepoint that the work is undertaken.Thus, the court said : "The re-quirement of a performance bond has nothing to do with performanceof work but is a condition which must be met even before work isundertaken.We are unwilling to say that a condition precedent toemployment is a condition of employment, such as wages and hours, inthe meaning of the statute."23[Emphasis supplied.] Similarly, sincehiring occurs before work is undertaken, an identical finding of a non-mandatory subject would seem to follow.Nor can we agree that a hiring-hall clause regulates the relations be-tween an employer and his employees. To support this conclusion, ourcolleagues rely onPhelps Dodgeand like cases and assert that theterm "employees" includes not only individuals already working forthe employer, but also prospective employees. InPhelps Dodge,theSupreme Court was concerned with whether a discriminatory refusalto hire job applicants violated former Section 8(3) of the Act. Thatsection prohibited, as does the present Section 8(a) (3), an employerfrom discriminating in regard "tohireor tenure of employment or anyterm of condition of employment" [emphasis supplied]. In contrast,Section 8(d) of the Act requires an employer to bargain only as to"wages, hours, and other terms and conditions of employment." In-deed, the Supreme Court, inPhelps Dodge,expressly rejected a con-struction which would have included the term "hire" within the mean-ing of the phrase "any term or condition of employment." 24 Althoughthe Court there held that the Act protects applicants for employmentagainst discrimination in the hiring process, that case by no meansstands for the proposition that prospective employees are employees asto whom bargaining is mandatory under Section 8 (d).Secondly, our colleagues' reliance onPacific Americanis also mis-placed.That case is inapposite because the specific issue posed thereconcerned the alleged illegality of the hiring-hall proposal and notits bargainability. In dismissing the 8 (b) (3) allegation in that case,23We note that the Board also held in theCheathamcase that a union proposal whichsought to impose residence requirements for employees of the employer outside the bargain-ing unit was not a compulsory subject of collective bargaining.2411...We are asked to read 'hire' as meaning the wages paid to an employee so as tomake the statute merely forbid discrimination in one of the terms of men who have se-cured employment.So to read the statute would do violence to a spontaneous textualreading of § 8(3) In that '-hire' would serve no function because, in the sense which isurged upon us, it is included in the prohibition against 'discrimination in regard to . .any term or condition of employment.' Contemporaneous legislative history,5 and, aboveall,the background of industrial experience, forbid such textual mutilation."PhelpsDodge v. N L.R.B.,313 U.S 177, 186 (footnote 5, omitted). Contrary to our colleagues,it is illogical to argue that "hire" falls within the ambit of "terms and conditions of em-ployment" because "tenure of employment," admittedly a mandatory subject of bargaining,is Included therein although, like "hire," It is not expressly mentioned in Section 8(d).Unlike "hire," "tenure ofemployment" refers to an employment relationship alreadyestablishedand is therefore encompassedwithin the phrase "terms andconditions ofemployment." 418DECISIONSOF NATIONALLABOR RELATIONS BOARDthe Board affirmed the Trial Examiner who framed the issue in thesewords : "The issue is whether the Union had adopted a `fixed determi-nation torequire as-a condition to the conclusion of any agreement,the inclusion of provisions which by their very terms or in their ef-fectuation, [were] repugnant to the Act's specific language or basicpolicy.' "The Trial Examiner found that the evidence did not warrantsucha conclusion.In its decision, the Board restated the Trial Ex-aminer's finding in the following words : ". . . as the August 31 [hir-ing-hall] proposal by the Respondent was not violative of Section8(a) (3) of the Act, we find that, by including such proposal as part ofthe strike issues and advancing it as a condition to any agreement withthe Employers, the Respondent did not violate Section 8 (b) (2) or8 (b) (3) of the Act." There, unlike here, no one raised anyissue as towhether the hiring-hall proposal was a mandatory subject for bargain-ing, and the Board did not address itself to that question.We there-fore regardPacific Americanas having dubious value as a precedentwith respect to the issue presented here.Nor are we persuaded by our colleagues' plea that the hiring-hallproposal should be treated as a mandatory subject of bargaining be-cause the building construction industry should receive special con-sideration, or because the trend of decisions has been to broaden therange of mandatory subjects of bargaining. Suffice it to say, that theBoard, as an administrative agency, cannot go beyond the special con-sideration given the building and construction industry by Congress;and there is clearly no legislative basis for such special considerationin the present context.While it is true that the range of mandatorysubjects of bargaining has been expanded by Board and court decisionsto include an increasing number of new subject matters, unlike here,those subjectmatters all relate to an employee status alreadyestablished.In sum, we believe that a hiring hall does not meet the SupremeCourt's test to qualify as a subject matter of mandatory bargaining.It settles no term or condition of employment because the obtainingof employment is not a term or condition of employment. Further,the hiring hall does not deal with an employer's relationship to hisemployees because applicants for employment are not employees underSection 8(d), and thus these individuals are not employed within thebargaining unit.What we have here then is a demand that the Em-ployer bargain with the Union concerning applicants for employmentwho are outside the unit, and concerning a subject which will notsettle a term or condition of employment in the event of actual hire.We see no warrant in the Act for compelling an employer to bargainwith a union as to nonemployees and as to matters which antedate theentry of a nonemployee into the bargaining unit. Stated in anotherway, we would hold that, under this Act, an exclusive bargaining rep- HOUSTON CHAPTER, ASSOCIATED GENERAL CONTRACTORS 419resentative may not compel bargaining as to whether it shall be thehiring agent for the employer.As we do not view the hiring-hall proposal as a mandatory subjectfor bargaining, the Respondent was under no obligation to bargainwith respect to it.Accordingly, we would dismiss the complaint al-leging that the Respondents' refusal to do so violated Section 8 (a) (5)of the Act.INTERMEDIATE REPORT AND RECOMMENDED ORDERSTATEMENT OF THE CASEA charge was filed by the Union against Houston Chapter, Associated GeneralContractors of America, Inc. (herein referred to as AGC) on December 11, 1961,in Case No. 23-CA-1347. A charge was filed by the same labor organization againstConstruction Employers' Association of Texas (herein called CEA), on March 20,1962, in Case No. 23-CA-1398.Upon these charges the General Counsel of theNational Labor Relations Board issued an order consolidating the cases, a complaint,and notice of hearing thereon on March 27, 1962.Thereafter the Respondentassociations jointly filed an answer to the complaint.The complaint alleges andthe answer denies that the Respondents have engaged in and are engaging in unfairlabor practices in violation of Section 8(a) (5) and (1) of the National Labor Rela-tions Act, as amended. Pursuant to notice, a hearing was held on April 17, 1962,in Houston, Texas, before Trial Examiner C. W. Whittemore.At the hearing all parties were represented by counsel.Prior to the hearing theRegional Director for the Board's Twenty-third Region had granted a motion forleave to intervene submitted by the attorney general of Texas.The attorney gen-eral entered his appearance at the opening of the hearing, briefly stated his posi-tion regarding the chief issue raised by the complaint, and then withdrew from thehearing.All other counsel participated fully in the proceedings and presentedevidence pertinent to the issues.Oral argument was waived at the conclusion of thetaking of evidence.Comprehensive briefs have been received from all parties, in-cluding the Intervenor.Upon the record thus made, and from his observation of the witnesses, the TrialExaminer makes the following:FINDINGS OF FACT1.THE BUSINESSOF THERESPONDENTSBaseduponallegationsof the complaint admitted by the answer, the followingfacts are found:(1) The Respondents AGC and CEA are nonprofit Texas corporations, having theirprincipal offices and places of business in Houston, Texas.Each is authorized torepresent and act as collective-bargaining agent for its member and associate memberconstruction firms and companies engaged in the building and construction industryinTexas.(2)During the 12 months before issuance of the complaint members and as-sociatemembers of AGC purchased and received, in the aggregate, materials and sup-plies valued at more than $500,000 which were transported to their various businessestablishments or jobsites in Harris County, Texas, directly from points outside theState of Texas.(3) During the same period members of CEA purchased and received from pointsoutside the State of Texas materials and supplies also valued at more than $500,000.The complaint alleges, the answer admits, and it is here found that the Respond-ents and their members andassociatemembers are engaged in commerce within themeaning of the Act.II.THE CHARGING UNIONConstruction and General Laborers Union,LocalNo. 18, International Hod Car-riers,Building and Common Laborers Union,AFL-CIO,isa labor organizationwithin the meaning of the Act.717-672-64-vol. 143-28 420DECISIONS OF NATIONAL LABOR RELATIONS BOARDIII.THE UNFAIR LABOR PRACTICESA. Setting and major issuesIn quick and preliminary summation, the chief issue for decision in this case iswhether the State of Texas is empowered, under its right-to-work law, to hold unlaw-ful within that State the exclusive but nondiscriminatory hiring hall which the UnitedStates Supreme Court has held to be permissible under the National Labor RelationsAct.Of nearly equal, if not paramount, importance is the question as to whether ahiring hall is a mandatory subject for collective bargaining.These issues stem from a controversy between the Respondents and the ChargingUnion which developed at the beginning of contract negotiations in the fall of 1961.As described more fully below, the Union included in its proposed contract a pro-vision for an exclusive hiring-hall arrangement, by its terms nondiscriminatory innature.Spokesmen for the Respondents promptly contended that Texas law pro-hibited such a clause, and declined to negotiate concerning it.The Union struck.The Respondents sought and obtained in the District Court of Harris County, Texas,an injunction restraining the Union from striking for the purpose of obtaining anyagreement with the Respondents which provided for an exclusive hiring hall.Undercompulsion of the court order, the Union withdrew the hiring-hall demand fromfurther negotiationsA few days after issuance of the injunction, the parties enteredinto a collective-bargaining agreement.Thereafter the Union filed its original chargeagainst the Respondent AGC alleging violation of Section 8(a)(5) and (1) on theground of refusal to negotiate concerning the proposed hiring hall arrangement.B. The negotiationsBecause the Respondents maintain, in one of their sundry defense arguments thatthe complaint should be dismissed on the ground that they did, if fact, bargain in goodfaith on the hiring-hall issue, it is necessary to review briefly the events themselves.There is small dispute among the parties as to what happened during the negotiat-ingmeetings.In the first place, admissions in the answer dispose of the question of the Union'sstatus as the lawful bargaining representative for all the Respondents' employees in anappropriate unit.And thereis inevidence a collective-bargaining contract, effectivefrom January 1959 to October 1961.Beginning in the latter part of September 1961, the parties met at a series of meet-ings for the purpose of negotiating a succeeding contract.At the first meeting theUnion submitted a proposed contract which contained, among others, the followingpertinent provisions:1.The Union shall be the sole and exclusive source of referrals of applicantsfor employment.2.The Employer shall have the right to reject any applicant for employment,and shall have the right to discharge any employees for good cause who havebeen accepted but who consequently prove unsatisfactory.3.The Union shall select and refer applicants for employment withoutdiscrimination against such applicants by reason of membership or non-member-ship in the Union and such selection and referral shall not be affected in any wayby rules, regulations, by-laws, constitutional provisions or any other aspect orobligation of Union membership policies or requirements... .The same proposed agreement contained additional safeguards insuring non-discrimination and the Union subsequently offered further amendments to its hiring-hall proposals which provided that the Union would refer to an employer any ap-plicant he called for by name, and which also provided for an "Appellate Tribunal,"comprised of an equal number of employer and union representatives to decided uponany grievances arising from operation of the referral system.There were no negotiations or any matters at the firstmeeting,the Respondents'representatives desiring time to study the proposals.At the second meeting the only "discussion" concerning the hiring-hall issue wasthe flat statement by the spokesman for the employers that their attorney had toldthem that this provision was illegal.At all subsequent meetings the Respondents'position thus taken was stoutly maintained, and at all times they declined to nego-tiate concerning details of the proposal or any modifications thereof.'This summary1Meetings were held on September 27, October 5, 11, 25, 30, 31, and November 1,when the strike began. HOUSTON CHAPTER, ASSOCIATED GENERAL CONTRACTORS 421finding rests not only upon the credible testimony of union representatives, but thatof Fred Fisher, a witness for the Respondents and one of their representatives duringthe negotiations.His testimony is to the effect that although throughout the meetingsunion representatives sought to discuss details of the hiring-hall provision "We didnot talk about details."He gave as a reason for this, "I felt it was pointless to discusssomething that was so obnoxious to us along with what we thought was an illegality."As noted in the preceding section, after receipt of the court order, dated November17, the Union under compulsion withdrew its demand for negotiation on this subject.The Respondents were notified of such withdrawal by a letter delivered the same datewhich also stated the Union's intention to "appeal the case" on the belief that "saidinjunction is wrong."Although the Union later (in March, upon issuance of thecomplaint in these proceedings), withdrew its appeal from the injunction order,it is clear that the Union at no time since September 27, 1961, has voluntarily or asa result of negotiations abandoned its request for bargaining on the subject matter.As early as December the Respondents were put upon notice, with the filing of theoriginal charge, that the Union was invoking the National Labor Relations Act insupport of its position.In summary, then, it is concluded and found that on October 5, 1961, and at alltimes since then, the Respondents have refused and have continued to refuse tonegotiate and discuss with the union matters with respect to the subject of anexclusive referral procedure.2C. The hiring hall as a subject of mandatory bargainingGeneral Counsel and the Union contend, while the Respondents deny, thatthe hiring-hall issue is a subject of "mandatory" bargaining- that is, a subject concern-ing which Section 8(d) of the Act requires good-faith negotiations.3The Trial Examiner is aware of no governing precedent upon the precise point, andcounsel have cited none.He agrees with General Counsel, however, that the referralprocedure herein involved "meets theBorg-Warner"test?It directly regulates rela-tions between the employer and the employees.It appears to the Trial Examiner that the hire of an employee is an essential andintegral factor in the entire employment relationship.JusticeFrankfurter manyyears ago enunciated this underlying principle, the Trial Examiner believes, when hesaid, inPhelps Dodge Corp. v. N.L.R.B.,313 U.S. 177, 188,To differentiate between discrimination in denying employment and in terminat-ing it, would be a differentiation not only without substance but in defiance ofthat against which the prohibition of discrimination is directed.Thus it was early held by the Supreme Court that the Act empowered the Boardto protect applicants for employment as well as those on an employer's payroll.The case nearest the specific point, itseems,isNational Union of Marine Cooksand Stewards (Pacific American Shipowners Association),90 NLRB 1102, whereinthe Board found that the union had not violated the Act by striking for the purposeof obtaining (in a contract) a nondiscriminatory hiring-hall provision.Two yearslater, in 1952, on identical issue involving the sameparties,the Board reaffirmedits position.(98 NLRB 582, 584.)The Trial Examiner is unable to find any case in which the Boardsince1952 hasretreated from this position.Coupling the Board's determination thatstrikingfor a lawful hiring clause withthe Supreme Court's holding thathiringis a matter within the Act's protection seemsplainly to lead to the conclusion here made, that under the circumstances here notin dispute a hiring arrangement is a mandatory subject of collective bargaining.The foregoing general conclusion, the Trial Examiner believes, is firmly buttressedin this case by a meritorious point raised by the Union in its brief. In effect, theUnion contends that the nondiscriminatory hiring-hall subject is especially manda-tory here because the Union is and has been recognized by the Respondents as theexclusive bargaining representatives of all hod carriers and laborer employees of2Discussion of points raised by the Respondents: (1) whether by maintaining an adamantposition they failed to bargain in good faith, and (2) whether the controversy is moot willbe made in a later section.8 The relevant part of Section 8 (d) : ". . . to bargain collectively is the performanceof the mutual obligation of the employer and the representatives of the employees to . . .confer in good faith with respect to wages, hours, and other terms and conditions ofemployment. . . ."AN L.R.B. v. Wooster Division of Borg-Warner Corp.,356 U.S. 342. 422DECISIONS OF NATIONAL LABOR RELATIONS BOARDtheir employer-members,5and that as such representative it possessed,under Section 7of the Act, both the expressed right and implied responsibility,in seeking agreementon this point,to bargain and to engage in "concerted activities"for the purpose of"mutual aid and protection."In its hiring-hall proposal the Union specified that referrals should be made "with-out discrimination against such applicants by reason of membership or nonmember-ship in the Union"-plainly in consonance with and affirmation of the "right torefrain"clause of Section 7.And thebasis of referrals,as proposed,was to be theseniority of applicants who had been employees of the "Employers in the industry."Seniority not only has long been recognized as a mandatory subject of bargaining,6but in the construction industry,where work is intermittent and workersfloat fromone locality to another,seniority also becomes an important factor of "mutual aidor protection."The fact that the Union was pursuing a lawful objective while acting in the lawfuland conceded capacity as sole bargaining agent of all employees,in the opinion ofthe Trial Examiner,fully answers the apparent implication,raised in the Respondents'brief, that an exclusive referral system may not be held to be a mandatory bargainingsubject because Section 8(f) of the Act,7as amended in 1959, does not"authorize"a strike or picketing to achieve an agreement embracing such provisions.The implication stems from the brief'squotation,in the section devoted to the"mandatory"issue, of the following language of the Conference Report accompany-ing the 1959 Amendmentsof the Act,and in reference to Section 8(f).The conference adopted the provisions of the Senate bill permitting prehireagreements in the building and construction industry.Nothing in such provisionis intended...to authorize the use of force, coercion,strikes or picketing tocompel any person to enter such prehire agreements.The new amendment manifestly applies to conditions where the labor organizationinvolved hasnotbeen certified by the Board or recognized by the employer con-5 The complaint alleges and the answer admits that: "At all times since about 1955, andcontinuing to date, the Union has been recognized by Respondent AGC and RespondentCEA as the representative for the purposes of collective bargaining of the employees inthe unit" consisting of "all hod carriers and laborer employees of the members and asso-ciatemembers of Respondent AGC and Respondent CEA, exclusive of all supervisors asdefined in the Act" and "by virtue of Section 9(a) of the Act, has been since about 1955,and is now,the exclusive representative of all employees in said unitfor the proposes ofcollective bargaining with respect to rates of pay, wages, hours of employment, and otherterms and conditions of employment."0 InN L R.B. v. ProofCo, 242 F. 2d 560, cert denied 355 U.S. 831, the Seventh CircuitCourt of Appeals said: ,Nor can it be doubted that seniority provisions and bulletin board use are those"conditions of employment" which the Act requires to be the subjects of collectivebargaining.Inland SteelCo v. N.L R B.,7 Cir, 170 F2d 247, 252, 12A.L.R 2d240 andN.L R B v Reed 4 Prince Mfg Co , 1Cir, 205 F. 2d 131, 136.7 Section 8(f)of the 1959 amendments reads.It shall not be an unfair labor practice, under subsections (a) and (b) of this sec-tion for an employer engaged primarily in the building and construction industry tomake an agreement covering employees engaged (or who, upon their employment, willbe engaged) in the building and construction industry with a labor organization ofwhich building and construction employees are members (not established, maintained,or assisted by an action defined in section 8(a) of this Act as an unfair labor prac-tice) because (1) the majority status of such labor organization has not been estab-lished under the provisions of section 9 of this Act prior to the making of suchagreement, or (2) such agreement requires as a condition of employment, member-ship in such organization after the seventh day following the beginning of such em-ployment or the effective date of the agreement, whichever is later, or (3) such agree-ment requires the employer to notify such labor organization of opportunities foremployment with such employer, or gives such labor organization an opportunity torefer qualified applicants for such employment, or (4) such agreement specifies mini-mum training or experience qualifications for employment or provides for priority inopportunities for employment based on length of service with such employer, or inthe industry or in the particular geographical area:Provided,That nothing in thisPvovsdedfurther,That any agreement which would be invalid, but for clause (1) of this sub-section, shall not be a bar to a petition filed pursuant to section 9(c) or 9(e) HOUSTON CHAPTER, ASSOCIATED GENERAL CONTRACTORS 423cerned as the exclusive bargaining agent under Section 9 of the Act.Theintent ofCongress on this point was voiced by both Senators Kennedy and Dirksen.Senator Kennedy said,in ananalysis of S. 1555, as passed:[This section] Permits an employer primarily engaged in the building and con-struction industry to enter into agreements with labor organizationsdespite thefact that the union's majority status has not been established under Section 9of the Act.[Emphasis supplied.]Page 1262, Board's Legislative History ofthe Labor-Management Reporting and Disclosure Act of 1959.And Senator Dirksen said, in his report as Minority Leader on the same bill:.the bill permits building trades firms and unions to sign union contractsin advance of a construction job,even if the union had not won an NLRB certifi-cation election or did not represent the majority of the existingor potentialemployees.[Emphasis supplied.] Page 1823, same sourceFinally, the following Supreme Court reasoning wouldseemto approve the fore-going conclusion regarding the hiring-hall issue.The Union's brief thus quotesJustices Harlan and Stewart in their separate concurring opinion inLocal 357, Inter-national Brotherhood of Teamsters, etc. (Los Angeles-Seattle Motor Express) v.N L.R.B,365 U.S. 667 at 682 (one of the four definitive decisions on hiring hallsissued by the Supreme Court on April 17, 1961) :the Act was not intended to interfere significantly with . . . nondiscrim-inatory attempts to benefitallthe represented employees.And the same Justices, in dissociating themselves from the Board's holding in theTeamsterscase that the hiring-hall provision was unlawful because it lacked the"Mountain Pacific"clauses 8 to isolate the valid from the discriminatory effects, saidthat the Board's contention in this respect:does not seem.consistent with the balance the labor acts have struck be-tween freedom of choice ofmanagementand unionendsby the parties to acollective bargaining agreement and the freedom of employees from restraintand coercion in their exercise of rights guaranteed by Section 7 of the Act.D. The preemption issueThe attorney general of the State of Texas and the Respondents contend that theBoard is without jurisdiction in the determination of the hiring-hall issue becausethe 113th District Court of Harris County, Texas, has held that an exclusive hiringhall is illegal under the laws of Texas.The Texas right-to-work law, as cited by theattorney general (art 5207(a) of the Texas Revised Civil Statutes) reads:SECTION 1.It ishereby declared to be the public policy of the State of Texasthat the right of a person to work and bargain freely with his employer, indi-vidually or collectively for terms and conditions of employment shall not bedenied or infringed by any organization of whatever nature.SEC. 2. No person shall be denied employment on account of membership ornonmembership in a labor union.SEC. 3. Any contract which requires or prescribes that employees or applicantsfor employment in order to work for an employer shall or shall not be or remainmembers of a labor union, shall be null and void and against public policy . . . .It is the Respondents' position that "Congress did not intend to prohibit the Statesfrom acting in this area of union security"-"an exclusive referral arrangement," andthey cite Section 14(b) of the Act, which reads:Nothing in this Act shall be construed as authorizing the execution or applica-tionof agreements requiring membership in a labor organization as a conditionof employment in any State or Territory in which such execution or applicationis prohibited by State or Territorial law.Both the attorney general and the Respondents quote aBoardremark in itsdecision inGeneral Motors Corporation(133 NLRB 451) :We do not thinkit isthe Board's province to undermine a State courtdecisioninterpreting a State statute. . . .as support for their claim that the Board should not "undermine" the Harris CountyDistrict Court decisionin this case.8In passing,it is to be noted that the Union's exclusive referral system proposal con-tained all theMountain Pacificsafeguards 424DECISIONSOF NATIONALLABOR RELATIONS BOARDOnly the district court's restrainingOrderis inevidence here.Itsfindings andconclusions, if any, upon which the Order was based, are not in this record.At theopening of the hearing, however, the attorney general stated, in summary:The position the State [takes] is that the basic purpose ofa union isto advocatethe interest of its membership.to be an active agent and advocate forsecuring employment for its membership, and that it being put in an advocate'sposition it would find itself in a conflicting situation if it were called on to alsorepresent non-union members.As a matter of law this type arrangementis such that a union cannot consistently fulfill its own inherent purpose and atthe same time be called upon to fairly certify for employmentnon-unionmembers.Assuming the accuracy of the attorney general's interpretation of the court'sreasoningas to its own interpretation of the Texas law, then the Trial Examiner sug-geststhat the Board reexamine its quoted policy of not questioning a State court'sinterpretation of a State law.Otherwise the Board and the Act are likely to be outof business in the State of Texas.The same or another court may, by the same ex-ercise of leapfrog logic, decide that the Texas right-to-work law also bars Boardcertification of a labor organization as theexclusive bargaining agent.For surelyif the assumption is sound that a labor organization by its very nature will discrim-inate in favor of its own members in an exclusive but nondiscriminatory referralarrangement,it isno less sound to assume that it will likewise discriminatein servingas the exclusive bargaining agent of all employees, whether union members or not,in an appropriate unit.The Trial Examiner cannot believe that the Board or theFederal courts are prepared to yield to a State court interpretation of that State's lawswhich, in effect, nullifies for that State Justice Douglas' words in the sameTeamsterscase cited heretofore (365 U.S. at 675) :... surely discrimination cannot be inferred from the face of the instru-ment when the instrument specifically provides that there will be no-discrimination. .. .and, at 676:We cannot assume that a union conducts its operations in violation of law. . . .The Trial Examineris inaccord with General Counsel's contentions that: (1) "theexclusive referral arrangement proposed by the Union is not an agreement makingunion membership a condition of employment"; (2) Section 14(b) of the Act, quotedabove, is not applicable here; and (3) Texas is not empowered by the Act to prohibita nondiscriminatory hiring hall which does not require membership as a conditionof employment.It is the Trial Examiner's opinion that the Texas law, at least as to this case andcontrary to the Respondents and the attorney general of Texas, is preempted by theNational Labor Relations ActThis opinion is governed by the following languageof the Supreme Court in SanDiego Building Trades Council v. Garmon,359 U.S.236,243-245:.. . When the exercise of a state power over a particular area of activity threat-ened interference with the clearly indicated policy of industrial relations, ithas been judicially necessary to preclude the States from actingWhen it is clear or may fairly be assumed that the activities which a Statepurports to regulate are protected by § 7 of the National Labor Relations Act,or constitute an unfair labor practice under § 8, due regard for the federal enact-ment requires that state jurisdiction must yield.To leave the States free toregulate conduct so plainly within the central aim of federal regulation involvestoo great a danger of conflict between power asserted by Congress and require-ments imposed by state law.Nor has it mattered whether the States have actedthrough laws of broad general application rather than laws specifically directedtowards the governance of industrial relations.Regardless of the mode adopted,to allow the States to control conduct which is the subject of national regulationwould create potential frustration of national purposes.At times it has not been clear whether the particular activity regulated bythe States was governed by § 7 or § 8 or was, perhaps. outside both these sec-tions.But courts are not primary tribunals to adjudicate suchissues.It is es-sential to the administration of the Act that these determinations be left in thefirst instance to the National Labor Relations Board.What is outside the sconeof this Court's authority cannot remain within a State's power and state jurisdic-tion too must yield to the exclusive nrimarv competence of the BoardSee,e.g..Garner v. Teamsters Union,346 U.S. 485, especially at 489-491;Weber v.Anheuser-Busch, Inc.,348 U.S. 468. HOUSTON CHAPTER, ASSOCIATED GENERAL CONTRACTORS 425E. The issue of "mootness"The Respondents maintain that the entire controversy has been rendered moot bythe execution of the current"completely integrated"contract.The TrialExaminer finds this contention to be without merit.The record clearlyshows that the Union at no time expressly or by implication waived its right to appealthe exclusive hiring-hall issue to a higher Texas court or to file a charge under theFederalAct.Thatit executed a contract without the hiring-hall clause was not avoluntary action bythe Union,nor agreed upon as a result of negotiations,but onlyin compliance with the State court's restraining order.F. Application of Section 8(a)(5) and(d) of the ActThis issue,tentatively indicated in an earlier section,must also be resolved againstthe Respondents'contention.It has now been concluded that the issue of an exclusive hiring hall is a subject ofmandatory bargaining under the existing circumstances.Itwas earlier found thatthe Respondents,during negotiations,adamantly refused to discuss details, variations,or amendments to the Union's proposed provision for an exclusive referral system.9It follows, and in conclusion is found, that by refusing to negotiate,in good faith,regarding a mandatory subject of collective bargaining,the Respondents failed andrefused to bargain collectively with the Union within the meaning of Section 8(a) (5)and (1)of the Act.G. SummaryIn conclusion,the TrialExaminer concludes and finds that the evidence andauthoritiesset forth above fully support theallegationsof the complaint as follows:(1)All hod carrierand laborer employeesof the membersand associate membersof Respondent AGC and Respondent CEA, exclusiveof all supervisors as defined inthe Act, constitutea unit appropriatefor thepurpose of collective bargaining withinthe meaning of Section9(b) of the Act.(2)At all timessince about1955 the Charging Unionhas been and is now theexclusive representativeof all employeesin the saidunit for the purpose of collectivebargainingwith respect to rates of pay, hours of employment,and other terms andconditionsof employment, by virtue of Section 9(a) of the Act.(3)Under circumstancesherein described,where thelabor organization is theexclusiverepresentative of allemployees in an appropriate unit, the subject of anexclusive,nondiscriminatoryreferral system for applicants for employmentis an ap-propriate and mandatory subject for collectivebargaining.(4)There isno merit to the contentionof theRespondents and the attorneygeneralof Texas thatthe Boardiswithout jurisdictionin this matter because a Statecourt has already ruled that such a referralsystem isprohibitedby State statute.(5)The chiefissue in this proceeding is not moot.(6)By failing and refusing to negotiate in good faithwith the Charging Unionconcerningthe mandatory subjecthereindescribed,the Respondentshave interferedwith,restrained,and coerced employeesin the exercise of rights guaranteed by Section7 of the Act.IV.THE EFFECT OF THE UNFAIR LABOR PRACTICES UPON COMMERCEThe activities of the Respondents,set forth in section III, above, occurring in con-nection with the operations of the Respondent described in section I, above, have aclose, intimate,and substantial relation to trade, traffic,and commerce among theseveral States,and tend to lead to labor disputes burdening and obstructing commerceand the free flow of commerce.Upon the basis of the foregoing findings of fact and upon the entire record in thecase,the Trial Examiner makes the following:CONCLUSIONS OF LAW1.Construction and General Laborers Union, Local No. 18, International HodCarriers, Building and Common Laborers Union, AFL-CIO,isa labor organizationwithin themeaning ofSection 2(5) of the Act.2.All hod carrier and laborer employees of themembers and associate membersof theRespondentAGC and the Respondent CEA, exclusiveof all supervisors as9 This fact disposes of the Respondents'argument to the effect that an "impasse" innegotiations on the point was reachedThere were no negotiations,as the term applies tocollective bargaining,on the matter of an exclusive referral system 426DECISIONS OF NATIONAL LABOR RELATIONS BOARDdefined in the Act, constitute a unit appropriate for the purposes of collective bar-gaining within the meaning of Section 9 (b) of the Act.3.By virtue of Section 9(a) of the Act the said labor organization has been since1955, and now is, the exclusive representative of all employees in the said unit forthe purpose of collective bargaining with respect to rates of pay, wages, hours ofemployment, and other terms and conditions of employment.4.By refusing, since October 5, 1961, to bargain collectively in good faith withthe said labor organization as the exclusive representative of all employees in thesaid appropriate unit, the Respondents have engaged in and are engaging in unfairlabor practices within the meaning of Section 8(a) (5) of the Act.5.By interfering with, restraining, and coercing employees in the exercise of rightsguaranteed by Section 7 of the Act, the Respondents have engaged in and are en-gaging in unfair labor practices within the meaning of Section 8(a)(1) of the Act.6.The aforesaid unfair labor practices are unfair labor practices within the mean-ing of Section 2 (6) and (7) of the Act.THE REMEDYHaving found that the Respondents have engaged in unfair labor practices theTrial Examiner will recommend that they cease and desist therefrom and take certainaffirmative action to effectuate the policies of the Act.Itwill be recommended that the Respondents, upon request, bargain in good faithwith the Charging Union on all matters concerning wages, hours, and conditions ofemployment, including a nondiscriminatory referral system, and, if an understandingis reached, embody such understanding in a signed agreement.RECOMMENDATIONSUpon the basis of the above findings of fact and conclusions of law, and upon theentire record, the Trial Examiner recommends that Houston Chapter, AssociatedGeneral Contractors of America, Inc., and Construction Employers' Association ofTexas, their officers, agents, successors, and assigns, shall:1.Cease and desist from:(a)Refusing to bargain collectively with Construction and General LaborersUnion, Local No. 18, International Hod Carriers, Building and Common LaborersUnion, AFL-CIO, as the exclusive representative of all their employees in thefollowing appropriate unit:All hod carriers and laborer employees of the members and associatemembers of AGC and members of CEA, exclusive of all supervisors as definedin the Act.(b) In any like or related manner interfering with, restraining, or coercing em-ployees in the exercise of the right to self-organization, to form labor organizations,to join or assist the above-named or any other labor organization, to bargain col-lectively through representatives of their own choosing, and to engage in other con-certed activities for the purpose of collective bargaining or other mutual aid or pro-tection, or to refrain from any or all such activities.2.Take the following affirmative action:(a)Upon request, bargain collectively with the above-named labor organization asthe exclusive representative of the employees in the above-named described appropri-ate unit, upon wages, hours, and other terms and conditions of employment, includ-ing an exclusive, nondiscriminatory referral system, and embody any understandingreached in a signed agreement(b) Post at its offices in Houston, Texas, copies of the attached notice marked"Appendix."'()Copies of said notice, to be furnished by the Regional Director ofthe Twenty-third Region, shall, after being duly signed by the Respondents, be postedby them immediately upon receipt thereof and maintained by them for 60 consecutivedays thereafter in conspicuous placesReasonable steps shall be taken by the Re-spondents to insure that said notices are not altered, defaced, or covered by anyother materialSigned copies of said notice, also, shall be returned to said RegionalDirector, for transmission to the labor organization herein involved and for posting,said labor organization willing, at its regular meeting halls for members.lU In the event that this Recommended Order be adopted by the Board, the words "A De-cision and Order" shall be substituted for the words"The Recommended Order of a TrialExaminer" in the notice. In the further event that the Board's Order be enforced by adecree of a United States Court of Appeals, the words "A Decree of the United StatesCourt of Appeals,Enforcing an Order" shallbe substituted for the words "A Decisionand Order " EAST TEXAS PULP AND PAPER COMPANY427(c)Notify the Regional Director for the Twenty-third Region in writing within20 days from the date of the service of this Intermediate Report what steps the Re-spondents have taken to comply herewith.I""In the event that this Recommended Order beadopted by the Board,this provisionshall be modified to read:"Notify said Regional Director,Inwriting,within 10 daysfrom the date of this Order, what steps the Respondents have taken to comply herewith."APPENDIXNOTICE TO ALL EMPLOYEESPursuant to the Recommended Order of aTrialExaminer of the National LaborRelations Board and in order to effectuate the policies of the National Labor Rela-tions Act, as amended,we hereby notify you that:WE WILLNOT refuse to bargain in good faith with Construction and GeneralLaborers Union, Local No. 18,International Hod Carriers,Building and Com-mon Laborers Union,AFL-CIO,as the exclusive representative of all employeesin the following appropriate unit:All hodcarrier and laborer employees of our members and associatemembers, exclusive of all supervisors as definedin the Act.WE WILL NOTin any like or related manner interferewith,restrain,or coerceemployees in the exerciseof rightsguaranteedthem by Section 7 of the Act.WE WILL, uponrequest,bargaincollectivelyin goodfaith with the above-named labor organization concerning all matters relating to wages, hours, andotherterms and conditions of employment,including a nondiscriminatory ex-clusive referral arrangement,and embodyany understanding reached in asigned agreement.HOUSTON CHAPTER,ASSOCIATEDGENERALCONTRACTORS OF AMERICA, INC.,Employer.Dated-------------------By-------------------------------------------(Representative)(Title)CONSTRUCTION EMPLOYERS' ASSOCIATION OF TEXAS,Employer.Dated-------------------By-------------------------------------------(Representative)(Title)Thisnotice must remain postedfor 60 daysfrom the date hereof, and must not bealtered, defaced, or covered by any othermaterial.Employeesmay communicatedirectly withthe Board's RegionalOffice, 650 M & MBuilding, 1Main Street,Houston,Texas, 77002, Telephone No. Capitol 2-7201,Extension041, if they have anyquestion concerning this notice or compliance withits provisions.East Texas Pulp and Paper CompanyandIke E. Baugh.CaseNo. 23-CA-1472.June 28, 1963DECISION AND ORDEROn March 25,1963, Trial Examiner William Seagle issued his Inter-mediate Report in the above-entitled proceeding, finding that the Re-spondent had engaged in and was engaging in certain unfair laborpractices and recommending that it cease and desist therefrom andtake certain affirmative action, as set forth in the attached Inter-mediate Report.The Trial Examiner also found that the Respondenthad not engaged in certain other unfair labor practices as alleged inthe complaint and granted the Respondent's motion to dismiss these143 NLRB No. 55.